DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to “Claims filed on 1/20/2022”.  Applicant’s amendments of claims 1 and 8; cancellation of claims 16-20 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-15, 21-22 are pending wherein claims 1 and 11 are independent.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “on” “coupled” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “indicates a position in close proximity” “fastened together” respectively. Further note the limitation “attached/contact/coupled” is being interpreted to include "direct attachment/direct contact/directly coupled" (no intermediate materials, elements or space disposed there between) and "indirect attachment/ indirect contact/indirectly coupled" (intermediate materials, elements or space disposed there between).

Claims 1-3, 5, 7, 8, 11, 12, 14, 21, 22 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al (US 2010/0133674 A1 hereinafter Hebert) in view of Denison et al (US 2013/0285260 A1 hereinafter Denison).
Regarding claim 1, Hebert discloses in Fig 2 and 4B:  A semiconductor package, comprising:
a die attach pad (502), a first lead (506a), and a second lead (506b): a first die (520a) attached to the die attach pad (See Fig 2);
a first die attach clip (526a) attached to the first die (520a) and to the first lead (506a);
a first heat slug (530a) extending from the first die attach clip to an exterior surface of the semiconductor package (See Fig 2 And 4b); 
a second die (520b) directly attached to the first die attach clip (502) (Examiner notes that in [0061] Hebert discloses that the two dies 520a and 520b can sit atop the die pad to save space. In such an arrangement, second die 520b is directly attached the first die attach clip 526a similar to how first die 520a is directly attached to the die attach pad 502. However, Hebert does not illustrate the details of the stacked placement);
a second die attach clip (526b) attached to the second die (520b) and to the second lead (506b);
 a second heat slug (530b) attached (indirectly via solder 528b) to the second die attach clip (526b), the second heat slug extending from the second die attach clip 
Hebert does not disclose details of the stacked arrangement of the first die and the second die such as: a second die directly attached to the first die attach clip by a single piece die attach clip; wherein the second die is completely above the first die from a cross-sectional view of the semiconductor package, wherein a cross-sectional length of the second die completely aligns with a cross-sectional length of the first die in a vertical direction, the vertical direction perpendicular to a plane along the exterior surface, and wherein the exterior surface of the semiconductor package is at a top in the cross-sectional view of the semiconductor package.
However, Denison in a semiconductor stacked device arrangement discloses in Fig 3A: a second die (160) directly attached to the first die attach clip (315: single piece die attach clip so that there is no adhesive between the first die attach clip and the second die attach clip as seen in Fig 3E of Denison); wherein the second die (160) is completely above the first die (150) from a cross-sectional view of the semiconductor package, wherein a cross-sectional length of the second die completely aligns with a cross-sectional length of the first die in a vertical direction (See Fig 3A), the vertical direction perpendicular to a plane along the die pad (110 in Fig 3A) [0017, 032].
References Hebert and Denison are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hebert with the specified features of Denison because they are from the same field of endeavor.


Regarding claim 2, Hebert and Denison disclose:  The semiconductor package of claim 1, Hebert further discloses in Fig 2: wherein the first heat slug (530a) and the first die attach clip (526a) are welded together (See Fig 2) (See note below for claim 3 regarding limitation “are welded together”). 

Regarding claim 3, Hebert and Denison disclose:  The semiconductor package of claim 1, Hebert further discloses in Fig 2: wherein the second heat slug (530b) and the second die attach clip (526b) are welded together (See Fig 2). 
Additionally, the limitation “are welded together” is taken to be a product by process limitation, it is the patentability of the claimed product and not of recited process steps which must be established. Therefore, when the prior art discloses a product See In re Fessman, 180 USPQ 324,326(CCPA 1974); In re Marosi et al., 218 USPQ 289,292 (Fed. Cir. 1983); and particularly In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process ” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old or obvious product produced by a new method is not a patentable product, whether claim in “product by process” claim or not.

Regarding claim 5, Hebert and Denison disclose: The semiconductor package of claim 1.
Hebert and Denison do not disclose: wherein the first heat slug or the second heat slug has a vertical thickness of approximately 0.25 millimeters.
However, the Applicant has not disclosed that having the thickness of the thermally conductive device in a certain range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the thickness of the first thermally conductive device effects the overall package size and the heat transfer capability. Thus, the first thermally conductive device’s thickness would be considered a result effective variable. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “thickness of the first heat slug or the second heat slug” as a "result effective variable”, and arrive at the recited limitation.

Regarding claim 7, Hebert and Denison disclose: The semiconductor package of claim 1. Hebert further discloses in [0061] that the first (520a) and second die (520b) are stacked dies.

Regarding claim 8, Hebert and Denison disclose: The semiconductor package of claim 1.  Hebert further discloses: wherein portions of the first heat slug (530a) and the second heart slug (530b) (see Fig 2) are approximately flush with a surface of the semiconductor package (500).

Regarding Claim 11, Hebert discloses in Fig 7A/B: A semiconductor package, comprising:
a first lead (506a), a second lead (506b), and a die pad (502); 
a first die (520a) positioned on the die pad;
a first thermally conductive device (530a/526a)  coupling the first die (520a) to the first lead (506a), the first thermally conductive (530a) device having a first surface that is approximately flush with a surface of the semiconductor package (See Fig 2); 
a second die (520b) directly attached to the first thermally conductive device (530a/526a); and
 a second thermally conductive device (530b/526b) coupled to the second die (520b), the second thermally conductive device having a second surface that is approximately flush with the surface (See Fig 2) of the semiconductor package (500), the first die is above the second die (520a is above 520b in the package 500 based on stacked die on die pad teaching of [0061] of Hebert) from a cross-sectional view of the semiconductor package (See [0061 wherein Hebert discloses that the first die and second die can both be placed on the die pad stacked to save space); where a bottom side of the semiconductor package including the die pad (502) is at a bottom in the cross sectional view; and
wherein the cross-sectional length of the second die (520b) is less than the cross-sectional length of the first die (520a)  (See Fig 2) [0061-0063, 0065, 0070].
Hebert does not disclose: the first die is completely above the second die from a cross-sectional view of the semiconductor package; wherein a cross-sectional length of 
However, Denison in a semiconductor stacked device arrangement discloses in Fig 3E: wherein the first die (160) is completely above the second die (150) from a cross-sectional view of the semiconductor package, wherein a cross-sectional length of the second die completely aligns with a cross-sectional length of the first die in a vertical direction (See Fig 3E), the vertical direction perpendicular to a plane along the die pad (110 in Fig 3A).
References Hebert and Denison are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hebert with the specified features of Denison because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hebert and Denison so that the first die is completely above the first die from a cross-sectional view of the semiconductor package, wherein a cross-sectional length of the second die completely aligns with a cross-sectional length of the first die in a vertical direction, the vertical direction perpendicular to a plane along the surface as taught by Denison in Hebert’s device since, this provides for a means to stack devices so that the package takes up less space while taking advantage of the heat dissipation features as shown by Hebert.

Regarding Claim 12, Hebert and Denison disclose: The semiconductor package of claim 11, wherein the first thermally conductive device (530a/526a) comprises a die attach clip (526a) coupled to a heat slug (530a). 

Regarding Claim 14, Hebert and Denison disclose: The semiconductor package of claim 11, Hebert further comprising a die attach clip (526a) positioned between the first die (520a) and the first thermally conductive device (530a).

Regarding claim 15, Hebert and Denison disclose: The semiconductor package of claim 11. Hebert further discloses in [0061] that the first and second die are stacked dies.
Regarding Claim 21, Hebert and Denison disclose: The semiconductor package of claim 11, wherein the second die ((520b) is attached to the first die attach clip (526a)  via solder.

Regarding Claim 22, Hebert and Denison disclose: The semiconductor package of claim 12, wherein the heat slug (530a) is coupled to a die attach clip (526a) via solder (528a).

Claims 4, 6, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al (US 2010/0133674 A1 hereinafter Hebert) in view of Denison et al (US 2013/0285260 A1 hereinafter Denison) and further in view of Yoshimichi et al (US 2011/0096509 A1 hereinafter Yoshimichi).
Regarding Claims 4, Hebert and Denison disclose: The semiconductor package of claim 1. 
Hebert and Denison do not disclose: wherein the first heat slug and the first die attach clip are monolithic.
However, Yoshimochi in a similar semiconductor package teaches in Fig 1 and 2:  wherein the first heat slug (portion of 4 exposed at the top) and the first die attach clip (portion of 4 attached to first die 2) are monolithic (See Fig 2).
References Hebert, Yoshimochi and Denison are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hebert and Denison with the specified features of Yoshimochi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hebert, Yoshimochi and Denison so that the first heat slug and the first die attach clip are monolithic as taught by Yoshimochi in Hebert’s and Denison’s device since, a monolithic structure provides a better thermal dissipation and lower electrical resistance connection structure by eliminating differences in thermal expansion and resistance that develops at joining areas.

Regarding Claim 6, Hebert and Denison disclose: The semiconductor package of claim 1. 
Hebert and Denison do not disclose: wherein the first heat slug, the second heat slug, the first die attach clip, and the second die attach clip are of a same material. 
However, Yoshimochi in a similar semiconductor package teaches in Fig 1 and 2:  wherein the first heat slug, the second heat slug, the first die attach clip, and the second die attach clip are of a same material [0041]. 
References Hebert, Yoshimochi and Denison are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hebert and Denison with the specified features of Yoshimochi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hebert, Yoshimochi and Denison so that the first heat slug, the second heat slug, the first die attach clip, and the second die attach clip are of a same material as taught by Yoshimochi in Hebert’s and Denison’s device since, this structure provides a better thermal dissipation and lower electrical resistance connection structure by eliminating differences in thermal expansion and resistance that develops at joining areas.

Regarding Claim 9, Hebert and Denison disclose: The semiconductor package of claim 1. 

However, Yoshimochi in a similar semiconductor package teaches in Fig 1 and 2:  wherein the first heat slug (530a) and the second heat slug (530b) are of a first material ([0041]: copper); and the first die attach clip (portion of 4 connected to first die 2) and the second die attach clip (portion of 5 connected to second chip 3) are of a second material ([0041]: copper). Examiner notes that the claim does not specify that the first material and the second material are difference and hence Yoshimichi teaches all limitations of claim 9.
References Hebert, Yoshimochi and Denison are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hebert and Denison with the specified features of Yoshimochi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hebert, Yoshimochi and Denison so that the first heat slug and the second heat slug are of a first material; and the first die attach clip and the second die attach clip are of a second material as taught by Yoshimochi in Hebert’s and Denison’s device since, this structure provides a better thermal dissipation and lower electrical resistance connection structure by eliminating differences in thermal expansion and resistance that develops at joining areas.

Regarding Claim 10, Hebert, Yoshimochi and Denison disclose: The semiconductor package of claim 6. 
Hebert and Denison do not disclose: wherein the material is copper. 
However, Yoshimochi in a similar semiconductor package teaches in Fig 1 and 2:  wherein the material is copper ([0041]: copper). 
References Hebert, Yoshimochi and Denison are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hebert and Denison with the specified features of Yoshimochi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hebert, Yoshimochi and Denison so that the material is copper as taught by Yoshimochi in Hebert’s and Denison’s device since, copper has one of the lowest electrical and thermal resistances.

Regarding Claims 13, Hebert and Denison disclose: The semiconductor package of claim 11. 
Hebert and Denison do not disclose: wherein the first thermally conductive device is monolithic 
However, Yoshimochi in a similar semiconductor package teaches in Fig 1 and 2:  wherein the first thermally conductive device (5) is monolithic (See Fig 2).
References Hebert, Yoshimochi and Denison are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hebert, Yoshimochi and Denison so that the first thermally conductive device is monolithic as taught by Yoshimochi in Hebert’s and Denison’s device since, a monolithic structure provides a better thermal dissipation and lower electrical resistance connection structure by eliminating differences in thermal expansion and resistance that develops at joining areas.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al (US 2012/0098090 A1 hereinafter Hebert90) in view of Hebert et al (US 9,524,957 B2 hereinafter Hebert957).
Regarding claim 1, Hebert90 discloses in Fig 8B:  A semiconductor package, comprising:
a die attach pad (806), a first lead (809), and a second lead (806 on the right side of Fig 8B): a first die (802) attached to the die attach pad (See Fig 8B);
a first die attach clip (810) attached to the first die (802) and to the first lead (809);
a second die (816) directly attached to the first die attach clip (810);
a second die attach clip (814) attached to the second die (816) and to the second lead (806);

wherein the exterior surface of the semiconductor package (800) is at a top in the cross-sectional view of the semiconductor package (surface where 834 is exposed) [0044-0049].
Hebert90 does not disclose: a first heat slug extending from the first die attach clip to an exterior surface of the semiconductor package; 
 However, Hebert957 in a semiconductor stacked device arrangement teaches in Fig 8: a first heat slug (1102) extending from the first die (104) to an exterior surface of the semiconductor package (1100) (Col 6 lines 52-64).
References Hebert90 and Hebert957 are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Hebert90 with the specified features of Hebert957 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Hebert90 and Hebert957 so that the first heat slug extending from the first die attach clip to an exterior surface of the .

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al (US 2012/0098090 A1 hereinafter Hebert90A) and evidenced by Hebert et al (US 9,524,957 B2 hereinafter Hebert957).
Regarding claim 1, Hebert90A discloses in Fig 8B:  A semiconductor package, comprising:
a die attach pad (806), a first lead (809), and a second lead (806 on the right side of Fig 8B): a first die (802) attached to the die attach pad (See Fig 8B);
a first die attach clip (810) attached to the first die (802) and to the first lead (809);
a second die (816) directly attached to the first die attach clip (810);
a second die attach clip (814) attached to the second die (816) and to the second lead (806);
 a second heat slug (834) attached to the second die attach clip (814), the second heat slug extending from the second die attach clip (834) to the exterior surface (See Fig 834); and wherein the second die (816) is completely above the first die (802) from a cross-sectional view of the semiconductor package, wherein a cross-sectional length of the second die completely aligns with a cross-sectional length of the first die in a vertical direction, the vertical direction perpendicular to a plane along the exterior surface (See Fig 8B), and

Hebert90A specifically does not disclose: a first heat slug extending from the first die attach clip to an exterior surface of the semiconductor package; 
 However, one of ordinary skilled in the art would find it obvious to use a first heat slug attached to the first die attach clip 810 of the first power IC chip 802 similar to the second heat slug 834 of Hebert90 to improve heat dissipating capabilities of the semiconductor package 800. Examiner invites Applicant’s attention to Hebert957 Fig 8 wherein the heat dissipation of a package is further improved by attaching a heat slug 1102 to the power IC chip 104. Thus, adding a first heat slug to the first die attach clip 810 further increases the heat dissipating capability of the power device package.

Regarding claim 2, Hebert90 discloses:  The semiconductor package of claim 1, Hebert90 further discloses in Fig 8B: wherein the first heat slug (see claim 1 rejection: first heat slug similar to 834 on second die 816) and the first die attach clip (810) are welded together (See Fig 8B) (See note below for claim 3 regarding limitation “are welded together”). 

Regarding claim 3, Hebert and Denison disclose:  The semiconductor package of claim 1, Hebert further discloses in Fig 8B: wherein the second heat slug (834) and the second die attach clip (814) are welded together (See Fig 8B). 


Regarding Claim 4, Hebert90 discloses in Fig 8B: The semiconductor package of claim 1. 
Hebert90 does not disclose: the first heat slug and the first die attach clip are monolithic. 
However, one of ordinary skilled in the art would find it obvious to use a first heat slug attached to the first die attach clip 810 of the first power IC chip 802 (Similar to the second heat slug 834) of Hebert90 to improve heat dissipating capabilities of the semiconductor package 800. Examiner refers to Hebert957 Fig 8 wherein the heat 

Regarding claim 5, Hebert90 discloses in Fig 8B: The semiconductor package of claim 1.
Hebert90 does not disclose: wherein the first heat slug or the second heat slug has a vertical thickness of approximately 0.25 millimeters.
However, the Applicant has not disclosed that having the thickness of the thermally conductive device in a certain range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the thickness of the first thermally conductive device effects the overall package size and the heat transfer capability. Thus, the first thermally conductive device’s thickness would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 

Regarding Claim 6, Hebert90 discloses in Fig 8B: The semiconductor package of claim 1. Hebert 90 discloses that the second heat slug, the first die attach clip, and the second die attach clip are of a same material [0021].
Hebert90 does not disclose: the first heat slug formed on the first die attach clip. 
However, one of ordinary skilled in the art would find it obvious to use a first heat slug attached to the first die attach clip 810 of the first power IC chip 802 (Similar to the second heat slug 834) of Hebert90 to improve heat dissipating capabilities of the semiconductor package 800. Examiner refers to Hebert957 Fig 8 wherein the heat dissipation of a package is further improved by attaching a heat slug 1102 to the power IC chip 104. Thus, adding an additional heat slug formed of the same material as the first die attach clip 810 increases the heat dissipating capability of the power device package.

Regarding claim 7, Hebert90 discloses in Fig 8B: The semiconductor package of claim 1. Hebert90 further discloses that the first (802) and second die (816) are stacked dies.
Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. With regards to claims 1 and 11, Applicant argues in page 7 para 2 and 3 that “Applicants submit that if Herbert is modified with the device of Denison to teach the stacked dies of Denison in the device of Herbert, then there cannot be a heat slug extending from the first die attach clip to an exterior surface of the semiconductor package, because the second die 160 will block any heat slug extending from the bottom clip of Herbert. In addition, if Herbert is modified with Denison, it will result in no direct heat slug from the bottom die 520a of Herbert thereby providing no top side cooling in the device directly from the bottom die 520a, rendering the device of Herbert inoperable for its intended purposes (see paragraph [0065] of Herbert which requires effective top side cooling feature from both dies). For the foregoing reasons, the combination of references is improper and fails to teach “a first heat slug extending from the first die attach clip to an exterior surface of the semiconductor package” as required by Claim 1. 
In response, the Office respectfully disagrees and notes that Hebert discloses the stacked arrangement without providing details of the stacked structure. Denison is bein brought into to teach that the die are stacked so that the second die (160) is directly attached to the first die attach clip (315); wherein the second die (160) is completely above the first die (150) from a cross-sectional view of the semiconductor package, wherein a cross-sectional length of the second die completely aligns with a cross-sectional length of the first die in a vertical direction, the vertical direction perpendicular to a plane along the exterior surface, and wherein the exterior surface of the 
As seen below, Hebert’s stacked arrangement as disclosed by Hebert in [0063] and illustrated by Denison in Fig 3A shows that the first heat slug is not blocked by the second die. Note that Dension is being used merely to show the stacked structure of the first die and second die since Hebert discloses that the die can be stacked. For these reasons, it is concluded that the combination of Hebert and Dension discloses all claimed limitations.

    PNG
    media_image1.png
    398
    801
    media_image1.png
    Greyscale

In an attempt to provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Hebert et al (US 2012/0098090 A1) and Hebert et al (US 9,524,957 B2) as shown in the rejections above.

 Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811